As we understand the testimony in this case, it shows that the appellee's conduct was directly responsible for the separation which is the ground of his wife's suit for alimony. It is proven that he deliberately left the appellant because he was unwilling to comply with the condition she imposed that he dismiss from his service the bookkeeper, Miss Mitchell, *Page 623 
whose association with him had been the long-existing cause of the marital infelicity which the record discloses. While we concur in the view, expressed in the Court's opinion, that the charge of adultery was not sustained by the evidence, yet we think the proof reveals a degree of familiarity in the relations between the appellee and Miss Mitchell which might well excite the wife's distrust. On a previous occasion, in December, 1913, the appellant left her husband and filed a bill for divorce on the ground of his alleged adultery with the person just named. In the following April the parties became reconciled and reunited upon the distinct and positive promise by the appellee that he would within a few weeks permanently dismiss from his employment the woman whose retention had caused his wife so much unhappiness. When the reunion had continued about a week, the appellee informed his wife that he intended to employ Miss Mitchell as his bookkeeper for another year. According to the testimony of a disinterested witness, who was present at the interview, the appellee, in reply to his wife's protest against the violation of his agreement not to keep Miss Mitchell in his service, said, in substance, that he had only come back to live with the appellant for a time in order to destroy her case under the bill she had filed against him, adding, with an oath, that now she would not get a cent, and stating that he would take his clothes and go to his mother's. This was followed by the separation which is the occasion of the present suit. The appellant has testified to her willingness to have her husband return to her at any time if he will sever his relations with Miss Mitchell, but with that condition he absolutely refuses to comply. The very persistency with which he continues such an association, in preference to the marital reunion to which it is the only obstacle, tends strongly to confirm his wife's suspicions and to justify her attitude. In our judgment she is entitled to alimony under the circumstances of the case as developed by the testimony, and we have, therefore, been unable to concur in the decision to the contrary. *Page 624